DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 27 April 2021 is acknowledged. Claims 1-19, 21, 25, 26, 28, and 29 read on species A. Claims 20, 22-24, and 27 are withdrawn from consideration as being directed to a non-elected species.
Claim Objections
Claim 29 is objected to because of the following informalities:  the phrase “adhesive to adhering” in line 2 contains grammatical errors. Suggested alternative language is “adhesive configured to adhere”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
Claim 4 recites applying and curing the coating at least partially increases elasticity associated with a wall of the atrium. The scope of this claim is that the heart wall has a greater ability to expand and contract with the coating than without. The specification describes a coating for restraining expansion of an atrium of a heart that is cured to a rigid finish [0041 and 0044-45]. One of ordinary skill in the art before the effective filing date of the claimed invention would understand that a rigid coating on the outer surface of the atrium would decrease the elasticity associated with a wall of the atrium, rather than increase elasticity due to the nature of rigid materials and the high level of predictability of applying a rigid material to a soft tissue, which would limit the tissue’s ability to expand or stretch. Applicant has not provided any direction as to how the coating increases elasticity beyond merely stating that it may [0005] and no working examples of a coating having this property are provided (it is noted that Applicant discloses the coating material may increase the modulus of elasticity of the atrial wall, see specification [0046] however an increase in the modulus of elasticity is correlated with a decrease in elasticity). Therefore the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 26, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shafi (WO 2007/098066 A1).
Claim 25: Shafi discloses an atrial restraint covering comprising: a form of biocompatible material shaped to cover a surface of an atrium of a heart; wherein the form of biocompatible material is configured to be secured to the surface of the atrium and at least partially restrict outward expansion thereof (composition for reinforcing a myocardial wall to prevent dilation of the heart [0038]; compositions are configured for placement on the visceral pericardium, which forms the epicardium [0042-43] and therefore configured to be secured to a surface of the atrium).
Claim 26: Shafi discloses the form of biocompatible material is bio-resorbable [0047].
Claim 28: Shafi discloses the form of biocompatible material has a Young's modulus of elasticity of between 0.2 MPa and 1.0 MPa [0070].
Claim 29: Shafi discloses the form of biocompatible material comprises adhesive configured to adhere to the surface of the atrium [0088].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13, 14, 16, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafi.
Claim 1: Shafi discloses a method of restraining expansion of a chamber of a heart, the method comprising: accessing a heart of a patient [0072]; applying a coating over at least a 
Claim 2: Shafi discloses the coating comprises bio-resorbable material [0047].
Claim 3: Shafi discloses applying the coating and said at least partially curing the coating at least partially limit stretching of the atrium [0038].
Claim 4: Shafi discloses applying the coating and said at least partially curing the coating at least partially increase elasticity associated with a wall of the atrium (as noted above, claim 4 is not enabled; however, Shafi discloses “Thus, such films or shells applied circumferentially to at least a portion of a heart can have sufficient elasticity to accommodate the change in heart volume as it fills, but can provide an inwardly-directed (toward the interior of the heart) force to resist further expansion of the myocardial wall and thereby prevent the heart from dilating or infarcts from expanding” [0070]; this implies the ability of the heart to expand beyond a point 
Claim 5: Shafi discloses applying the coating comprises brushing the coating onto the surface of the atrium [0082].
Claim 7: Shafi discloses applying the coating comprises expelling the coating from an applicator tip of a syringe [0082].
Claim 8: Shafi discloses the coating has adhesive properties [0088].
Claim 9: Shafi discloses the coating comprises collagen [0048].
Claims 13 and 14: Shafi discloses at least partially curing the coating comprises exposing the coating to UV light [0083].
Claim 16: Shafi discloses the coating has a Young's modulus of elasticity of between 0.2 MPa and 1.0 MPa when cured [0070].
Claim 18: Shafi discloses a method of restraining expansion of a chamber of a heart, the method comprising: accessing a heart of a patient [0072]; and disposing a biocompatible covering over at least a portion of a surface of a chamber of the heart [0074]; wherein the biocompatible covering is configured to at least partially restrain outward expansion of the surface of the chamber [0072]. Shafi discloses preventing dilation of “a chamber” or “chambers” of the heart generally (see for example [0009, 0038, and 0045]) but fails to specifically disclose applying the coating to a surface of an atrium of the heart and thus restraining expansion of an atrium. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating to a surface of any of the four chambers, including an atrium, in order to restrict expansion of the atrium, since Shafi does not limit the invention to only a particular chamber but instead uses the term chamber generally to 
Claim 19: Shafi discloses the covering comprises bio-resorbable material [0047].
Claim 21: Shafi discloses the covering has a Young's modulus of elasticity of between 0.2 MPa and 1.0 MPa [0070].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafi as evidenced by Bhaduri (US 2015/0005392 A1).
Claim 10: Shafi discloses the coating comprises collagen [0048]. Bhaduri discloses the collagen is a hydrophobic polymer [0053].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafi in view of Kenngott (WO 2010/040528 A1).
Claim 6: Shafi discloses applying the coating by a variety of mechanisms [0082] but fails to specifically disclose spraying. However, Kenngott discloses applying an adhesive material to an organ surface by spraying (p. 14, lines 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating in the method of Shafi by spraying the coating, as taught by Kenngott, as a form of simple substitution of one known application technique (such as a syringe, pump, or brush) as taught by Shafi for another (spraying, as taught by Kenngott) to yield predictable results (applying the coating to the tissue surface).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafi in view of Oepen (US 2012/0190918 A1).
Claim 11: Shafi fails to disclose the coating comprises polymer doped with carbon nanotubes. However, Oepen discloses a coating material applied to the exterior surface of the heart comprising a polymer doped with conductive materials such as carbon nanotubes [0086]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coating of Shafi as a polymer doped with carbon nanotubes, in order to render the material electroactive, as taught by Oepen, and thus allow for more dynamic reshaping and restriction of heart expansion.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafi in view of Kodokian (US 2006/0078536 A1).
Claim 12: Shafi fails to disclose the coating comprises oxidized dextran. However, Kodokian discloses oxidized polysaccharides, such as oxidized dextran, as part of a medical adhesive which, when cured, serves as a barrier preventing adhesions of adjacent tissues [0030 and 0064]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Shafi to include an oxidized dextran, in order to prevent adhesions to adjacent tissue after the coating has cured, as taught by Kodokian.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafi in view of Fortune (US 2004/0215231 A1).
Claim 15: Shafi fails to disclose the coating is configured to change color as it cures to provide a visual indication of curing. However, Fortune discloses a tissue bonding material or adhesive which is cured in situ and changes color upon curing [0076]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Shafi so as to change color as it cures to provide a visual indication of curing, as taught by Fortune, in order to protect tissue from excess energy input (Fortune [0076]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafi in view of Barrows (WO 96/03159 A1).
Claim 17: Shafi fails to disclose the coating is configured such that, when cured, a surface of the coating does not adhere to biological tissue coming in contact therewith. However, Barrows discloses a biological adhesive composition which may be applied to tissue and, when cured, prevents the formation of adhesions at a surgical site (p. 3, lines 15-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coating of Shafi such that, when cured, a surface of the coating does not adhere to biological tissue coming in contact therewith, as taught by Barrows, in order to ensure unwanted adhesion of surrounding tissues to the heart wall does not occur.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791